DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     HENRY WARD KENDRICK,
                           Appellant,

                                    v.

 PEMBROKE PARK CHURCH OF CHRIST, BROWARD COUNTY, INC.;
  LARRY D. BARNARD; ROY FINCH; HERBERT WILLIAMS; JASPER
 JOHNSON; SAMUEL AUSTIN; MARCUS BRINSON; ALVIN DANIELS;
            CARRIE SPIVEY and JOHN WIGGINS, JR.,
                         Appellees.

                              No. 4D18-3488

                          [October 31, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Mily R. Powell, Judge; L.T. Case No. CACE11-30653-03.

  Henry Ward Kendrick, Miami, pro se.

  Robin F. Hazel of Hazel Law, P.A., Hollywood, for appellees.

PER CURIAM.

  Affirmed.

WARNER, GROSS and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.